

116 S1439 IS: Maritime Administration Authorization and Enhancement Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1439IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Wicker (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo reauthorize activities of the Maritime Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Maritime Administration Authorization and Enhancement Act of 2019. 2.Table of contentsThe table of contents of the Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Maritime AdministrationSec. 101. Authorization of the Maritime Administration.Sec. 102. Maritime Security  Program.Sec. 103. Department of Transportation Inspector General Report.Sec. 104. Authority for MARAD to retain foreign student tuition reimbursement.Sec. 105. Appointment of candidates attending sponsored preparatory school.Sec. 106. Independent study on the United States Merchant Marine Academy.Sec. 107. Centers of excellence for domestic maritime workforce training and education.Sec. 108. Military to mariner.Sec. 109. Salvage recoveries of federally owned cargoes.Sec. 110. Salvage recoveries for subrogated ownership of vessels and cargoes.Sec. 111. Port operations, research, and technology.Sec. 112. Strategic seaports.Sec. 113. Maritime technical assistance program.Sec. 114. Requirement for small shipyard grantees.Sec. 115. Improvement of National Oceanographic Partnership Program.Sec. 116. Improvements to the maritime guaranteed loan program.Sec. 117. Technical corrections.TITLE II—Maritime SAFE ActSec. 201. Short title.Sec. 202. Definitions.Sec. 203. Findings.Sec. 204. Purposes.Sec. 205. Statement of policy.Subtitle A—Programs To combat IUU fishing and increase maritime securitySec. 211. Coordination with international organizations.Sec. 212. Engagement of diplomatic missions of the United States.Sec. 213. Assistance by Federal agencies to improve law enforcement within priority regions and
			 priority flag states.Sec. 214. Expansion of existing mechanisms to combat IUU fishing.Sec. 215. Improvement of transparency and traceability programs.Sec. 216. Technology programs.Sec. 217. Information sharing.Subtitle B—Establishment of interagency working group on IUU fishingSec. 221. Interagency Working Group on IUU Fishing.Sec. 222. Strategic plan.Sec. 223. Reports.Sec. 224. Gulf of Mexico IUU Fishing Subworking Group.Subtitle C—Authorization of appropriationsSec. 231. Authorization of appropriations.
		IMaritime Administration
			101.Authorization of the Maritime Administration
 (a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2020, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States Merchant Marine, the following amounts:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $95,944,000, of which—
 (A)$77,944,000 shall remain available until September 30, 2021 for Academy operations; and (B)$18,000,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $50,280,000, of which— (A)$2,400,000 shall remain available until September 30, 2021, for the Student Incentive Program;
 (B)$6,000,000 shall remain available until expended for direct payments to such academies; (C)$30,080,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (D)$3,800,000 shall remain available until expended for training ship fuel assistance; and (E)$8,000,000 shall remain available until expended for offsetting the costs of training ship sharing.
 (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $300,000,000, which shall remain available until expended.
 (4)For expenses necessary to support Maritime Administration operations and programs, $60,442,000, of which $5,000,000 shall remain available until expended for activities authorized under section 50307 of title 46, United States Code.
 (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $5,000,000, which shall remain available until expended.
 (6)For expenses necessary to maintain and preserve a United States flag Merchant Marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000, which shall remain available until expended.
 (7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which—
 (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program, which shall remain available until expended; and
 (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program.
 (8)For expenses necessary to provide assistance to small shipyards and for maritime training programs under section 54101 of title 46, United States Code, $40,000,000, which shall remain available until expended.
 (9)For expenses necessary to implement the Port Operations, Research, and Technology Act, $600,000,000, except that no funds shall be used for a grant award to purchase fully automated cargo handling equipment that is remotely operated or remotely monitored with or without the exercise of human intervention or control, if the Secretary determines such equipment would result in a net loss of jobs that relate to the movement of goods through a port and its intermodal connections.
					102.Maritime Security Program
 (a)Award of operating agreementsSection 53103 of title 46, United States Code, is amended by striking 2025 each place it appears and inserting 2035. (b)Effectiveness of operating agreementsSection 53104(a) of title 46, United States Code, is amended by striking 2025 and inserting 2035.
 (c)PaymentsSection 53106(a)(1) of title 46, United States Code, is amended— (1)in subparagraph (B), by striking and after the semicolon;
 (2)in subparagraph (C), by striking $3,700,000 for each of fiscal years 2022, 2023, 2024, and 2025. and inserting $5,233,463 for each of fiscal years 2022, 2023, 2024, and 2025; and; and (3)by adding at the end the following:
						
 (D)$5,233,463 for each of fiscal years 2026 through 2035.. (d)Authorization of appropriationsSection 53111 of title 46, United States Code, is amended—
 (1)in paragraph (2), by striking and after the semicolon; (2)in paragraph (3), by striking $222,000,000 for each fiscal year thereafter through fiscal year 2025. and inserting $314,007,780 for each of fiscal years 2022, 2023, 2024, and 2025; and; and
 (3)by adding at the end the following:  (4)$314,007,780 for each of fiscal years 2026 through 2035..
 103.Department of Transportation Inspector General ReportThe Inspector General of the Department of Transportation shall— (1)not later than 180 days after the date of enactment of this Act, initiate an audit of the Maritime Administration’s actions to address the 27 recommendations for improvement identified by a National Academy of Public Administration panel in a November 2017 report; and
 (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the results of that audit once the audit is completed.
 104.Authority for MARAD to retain foreign student tuition reimbursementSection 51304 of title 46, United States Code, is amended by adding at the end the following:  (e)Credit of reimbursementReimbursements under this section shall be credited to the Maritime Administration’s Operations and Training appropriation, to remain available until expended, for use only for those expenses related to the operations of the United States Merchant Marine Academy..
 105.Appointment of candidates attending sponsored preparatory schoolSection 51303 of title 46, United States Code, is amended— (1)by striking The Secretary and inserting the following:
					
 (a)In GeneralThe Secretary; and (2)by adding at the end the following:
					
 (b)Appointment of candidates selected for preparatory school sponsorshipThe Secretary of Transportation may appoint each year as cadets at the United States Merchant Marine Academy not more than 40 qualified individuals sponsored by the Academy to attend preparatory school during the academic year prior to entrance in the Academy, and who have successfully met the terms and conditions of sponsorship set by the Academy..
				106.Independent study on the United States Merchant Marine Academy
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall seek to enter into an agreement with the National Academy of Public Administration (referred to in this section as the Academy) to carry out the activities described in this section.
 (b)Study elementsIn accordance with the agreement described in subsection (a), the Academy shall conduct a study of the United States Merchant Marine Academy that consists of the following:
 (1)A comprehensive assessment of the United States Merchant Marine Academy’s systems, training, facilities, infrastructure, information technology, and stakeholder engagement.
 (2)Identification of needs and opportunities for modernization to help the United States Merchant Marine Academy keep pace with more modern campuses.
 (3)Development of an action plan for the United States Merchant Marine Academy with specific recommendations for—
 (A)improvements or updates relating to the opportunities described in paragraph (2); and (B)systemic changes needed to help the United States Merchant Marine Academy achieve its mission of inspiring and educating the next generation of the mariner workforce on a long-term basis.
 (c)Deadline and reportNot later than 1 year after the date of the agreement described in subsection (a), the Academy shall prepare and submit to the Administrator of the Maritime Administration a report containing the action plan described in subsection (b)(3), including specific findings and recommendations.
 107.Centers of excellence for domestic maritime workforce training and educationSection 54102 of title 46, United States Code, is amended— (1)in subsection (b), by inserting or subsection (d) after designated under subsection (a); and
 (2)by adding at the end the following:  (d)State Maritime AcademyThe Secretary of Transportation shall designate each State maritime academy, as defined in section 51102(4) of this title, as a center of excellence under this section.. 
				108.Military to mariner
 (a)Credentialing supportNot later than 1 year after the date of enactment of this Act, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Commerce, and the Secretary of Health and Human Services, with respect to the applicable services in their respective departments, and in coordination with one another and with the United States Committee on the Marine Transportation System, shall, consistent with applicable law, identify all training and experience within the applicable service that may qualify for merchant mariner credentialing, and submit a list of all identified training and experience to the United States Coast Guard National Maritime Center for a determination of whether such training and experience counts for credentialing purposes.
 (b)Review of applicable serviceThe United States Coast Guard Commandant shall make a determination of whether training and experience counts for credentialing purposes, as described in subsection (a), not later than 6 months after the date on which the United States Coast Guard National Maritime Center receives a submission under subsection (a) identifying a training or experience and requesting such a determination.
 (c)Fees and servicesThe Secretary of Defense, the Secretary of Homeland Security, the Secretary of Commerce, and the Secretary of Health and Human Services shall—
 (1)take all necessary and appropriate actions to provide for the waiver of fees through the National Maritime Center license evaluation, issuance, and examination for members of the uniformed services on active duty or separated members of the uniformed services, if a waiver is authorized and appropriate, and, if a waiver is not granted, take all necessary and appropriate actions to provide for the payment of fees for members of the uniformed services on active duty or separated members of the uniformed services by the applicable service to the fullest extent permitted by law;
 (2)direct the applicable services to take all necessary and appropriate actions to pay for Transportation Worker Identification Credential cards for members of the uniformed services on active duty or separated members of the uniformed services pursuing or possessing a mariner credential;
 (3)ensure that members of the applicable services who are to be discharged or released from active duty and who request certification or verification of sea service be provided such certification or verification no later than one month after discharge or release;
 (4)ensure the applicable services have developed, or continue to operate, as appropriate, the online resource known as Credentialing Opportunities On-Line to support separating members of the uniformed services who are seeking information and assistance on merchant mariner credentialing; and
 (5)not later than 1 year after the date of enactment of this section, take all necessary and appropriate actions to apply service-related medical certifications to merchant mariner credential requirements.
					(d)Advancing military to mariner within the employer agencies
 (1)In generalThe Secretary of Defense, the Secretary of Homeland Security, the Secretary of Commerce, and the Secretary of Health and Human Services shall have direct hiring authority to employ separated members of the uniformed services with valid merchant mariner licenses or sea service experience in support of United States national maritime needs, including the Army Corps of Engineers, U.S. Customs and Border Protection, and the National Oceanic and Atmospheric Administration.
 (e)Separated member of the uniformed servicesIn this section, the term separated member of the uniformed services means an individual who— (1)is retiring or is retired as a member of the uniformed services;
 (2)is voluntarily separating or voluntarily separated from the uniformed services at the end of enlistment or service obligation; or
 (3)is administratively separating or has administratively separated from the uniformed services with an honorable or general discharge characterization.
 109.Salvage recoveries of federally owned cargoesSection 57100 of title 46, United States Code, is amended by adding at the end the following:  (h)Funds transfer authority related to the use of National Defense Reserve Fleet vessels and the provision of maritime-Related services (1)In GeneralWhen the Secretary of Transportation provides for the use of its vessels or maritime-related services and goods under a reimbursable agreement with a Federal entity, or State or local entity, authorized to receive goods and services from the Maritime Administration for programs, projects, activities, and expenses related to the National Defense Reserve Fleet or maritime-related services:
 (A)Federal entities are authorized to transfer funds to the Secretary in advance of expenditure or upon providing the goods or services ordered, as determined by the Secretary.
 (B)The Secretary shall determine all other terms and conditions under which such payments should be made and provide such goods and services using its existing or new contracts, including general agency agreements, memoranda of understanding, or similar agreements.
							(2)
			 Reimbursable agreement with a Federal entity
 (A)In GeneralThe Maritime Administration is authorized to provide maritime-related services and goods under a reimbursable agreement with a Federal entity.
 (B)Maritime-related services definedFor the purposes of this subsection, maritime-related services includes the acquisition, procurement, operation, maintenance, preservation, sale, lease, charter, construction, reconstruction, or reconditioning (including outfitting and equipping incidental to construction, reconstruction, or reconditioning) of a merchant vessel or shipyard, ship site, terminal, pier, dock, warehouse, or other installation related to the maritime operations of a Federal entity.
							(3)Salvaging cargoes
 (A)In GeneralThe Maritime Administration may provide services and purchase goods relating to the salvaging of cargoes aboard vessels in the custody or control of the Maritime Administration or its predecessor agencies and receive and retain reimbursement from Federal entities for all such costs as it may incur.
 (B)ReimbursementReimbursement as provided for in subparagraph (A) may come from— (i)the proceeds recovered from such salvage; or
 (ii)the Federal entity for which the Maritime Administration has or will provide such goods and services, depending on the agreement of the parties involved.
 (4)Amounts receivedAmounts received as reimbursements under this subsection shall be credited to the fund or account that was used to cover the costs incurred by the Secretary or, if the period of availability of obligations for that appropriation has expired, to the appropriation of funds that is currently available to the Secretary for substantially the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (5)Advance PaymentsPayments made in advance shall be for any part of the estimated cost as determined by the Secretary of Transportation. Adjustments to the amounts paid in advance shall be made as agreed to by the Secretary of Transportation and the head of the ordering agency or unit based on the actual cost of goods or services provided.
 (6)Bill or request for paymentA bill submitted or a request for payment is not subject to audit or certification in advance of payment..
 110.Salvage recoveries for subrogated ownership of vessels and cargoesSection 53909 of title 46, United States Code, is amended by adding at the end the following:  (e)Salvage agreementsNotwithstanding title XIV of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (10 U.S.C. 113 note), the Secretary of Transportation is authorized to enter into marine salvage agreements for the recoveries, sale, and disposal of sunken or damaged vessels, cargoes, or properties owned or insured by or on behalf of the Maritime Administration, the United States Shipping Board, the U.S. Shipping Board Bureau, the United States Maritime Commission, or the War Shipping Administration.
 (f)RecoveriesNotwithstanding other provisions of law, the net proceeds from salvage agreements entered into as authorized in subsection (e) shall remain available until expended and be distributed as follows for marine insurance-related salvages:
 (1)Fifty percent of the net funds recovered shall be deposited in the war risk revolving fund and shall be available for the purposes of the war risk revolving fund.
 (2)Fifty percent of the net funds recovered shall be deposited in the Vessel Operations Revolving Fund as established by section 50301(a) of this title and shall be available until expended as follows:
 (A)Fifty percent shall be available to the Administrator of the Maritime Administration for such acquisition, maintenance, repair, reconditioning, or improvement of vessels in the National Defense Reserve Fleet as is authorized under other Federal law.
 (B)Twenty-five percent shall be available to the Administrator of the Maritime Administration for the payment or reimbursement of expenses incurred by or on behalf of State maritime academies or the United States Merchant Marine Academy for facility and training ship maintenance, repair, and modernization, and for the purchase of simulators and fuel.
 (C)The remainder shall be distributed for maritime heritage preservation to the Department of the Interior for grants as authorized by section 308703 of title 54..
			111.Port operations, research, and technology
 (a)Short titleThis section may be cited as the Ports Improvement Act. (b)Port and intermodal improvement programSection 50302 of title 46, United States Code, is amended by striking subsection (c) and inserting the following:
					
						(c)Port and intermodal improvement program
 (1)General authoritySubject to the availability of appropriations, the Secretary of Transportation shall make grants, on a competitive basis, to eligible applicants to assist in funding eligible projects for the purpose of improving the safety, efficiency, or reliability of the movement of goods through ports and intermodal connections to ports.
 (2)Eligible applicantThe Secretary may make a grant under this subsection to the following: (A)A State.
 (B)A political subdivision of a State or local government. (C)A public agency or publicly chartered authority established by 1 or more States.
 (D)A special purpose district with a transportation function. (E)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304), without regard to capitalization), or a consortium of Indian Tribes.
 (F)A multistate or multijurisdictional group of entities described in this subsection. (G)A lead entity described in subparagraph (A), (B), (C), (D), (E), or (F) jointly with a private entity or group of private entities.
 (3)Eligible projectsThe Secretary may make a grant under this subsection— (A)for a project that—
 (i)is either— (I)within the boundary of a port; or
 (II)outside the boundary of a port, but is directly related to port operations or to an intermodal connection to a port; and
 (ii)will be used to improve the safety, efficiency, or reliability of— (I)the loading and unloading of goods at the port, such as for marine terminal equipment;
 (II)the movement of goods into, out of, around, or within a port, such as for highway or rail infrastructure, intermodal facilities, freight intelligent transportation systems, and digital infrastructure systems;
 (III)environmental mitigation measures and operational improvements directly related to enhancing the efficiency of ports and intermodal connections to ports; or
 (IV)the movement of vessels in and out of the port facility by dredging a vessel berthing area or performing construction or maintenance dredging that is not part of a Federal channel or an access channel associated with a Federal channel; or
 (B)notwithstanding paragraph (6)(A)(v), to provide financial assistance to 1 or more projects under subparagraph (A) for development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, and preliminary engineering and design work.
 (4)Prohibited usesA grant award under this subsection may not be used— (A)to finance or refinance the construction, reconstruction, reconditioning, or purchase of a vessel that is eligible for such assistance under chapter 537, unless the Secretary determines such vessel—
 (i)is necessary for a project described in paragraph (3)(A)(ii)(III) of this subsection; and (ii)is not receiving assistance under chapter 537; or
 (B)for any project within a small shipyard (as defined in section 54101). (5)Applications and process (A)ApplicationsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary considers appropriate.
 (B)Solicitation processNot later than 60 days after the date that amounts are made available for grants under this subsection for a fiscal year, the Secretary shall solicit grant applications for eligible projects in accordance with this subsection.
								(6)Project selection criteria
 (A)In generalThe Secretary may select a project described in paragraph (3) for funding under this subsection if the Secretary determines that—
 (i)the project improves the safety, efficiency, or reliability of the movement of goods through a port or intermodal connection to a port;
 (ii)the project is cost effective; (iii)the eligible applicant has authority to carry out the project;
 (iv)the eligible applicant has sufficient funding available to meet the matching requirements under paragraph (8);
 (v)the project will be completed without unreasonable delay; and (vi)the project cannot be easily and efficiently completed without Federal funding or financial assistance available to the project sponsor.
 (B)Additional considerationsIn selecting projects described in paragraph (3) for funding under this subsection, the Secretary shall give substantial weight to—
 (i)the utilization of non-Federal contributions; and (ii)the net benefits of the funds awarded under this subsection, considering the cost-benefit analysis of the project, as applicable.
 (C)Small projectsThe Secretary may waive the cost-benefit analysis under subparagraph (A)(ii), and establish a simplified, alternative basis for determining whether a project is cost effective, for a small project described in paragraph (7)(B).
								(7)Allocation of funds
 (A)Geographic distributionNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects in any 1 State.
 (B)Small projectsThe Secretary shall reserve 25 percent of the amounts made available for grants under this subsection each fiscal year to make grants for eligible projects described in paragraph (3)(A) that request the lesser of—
 (i)10 percent of the amounts made available for grants under this subsection for a fiscal year; or (ii)$11,000,000.
 (C)Dredging projectsNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects described in paragraph (3)(A)(ii)(III).
 (D)Development phase activitiesNot more than 10 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for development phase activities under paragraph (3)(B).
								(E)Research harbors
 (i)In GeneralOf the funds that may be used under subparagraph (C), the Secretary shall consider reserving an amount equal to not more than 5 percent of the amounts made available for grants under this subsection to make grants for projects described in paragraph (3)(A)(ii)(III) for research harbors.
 (ii)ApplicantsNotwithstanding paragraph (2), the Secretary may allow entities not described in that paragraph to be eligible applicants for grants under this subparagraph.
									(8)Federal share of total project costs
 (A)Total project costsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an estimate of the total costs of a project under this subsection based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
								(B)Federal share
 (i)In generalExcept as provided in clauses (ii) and (iii), the Federal share of the total costs of a project under this subsection shall not exceed 80 percent.
 (ii)Dredging projectsThe Federal share of the total costs of a project described in paragraph (3)(A)(ii)(III) shall not exceed 50 percent.
 (iii)Rural areasThe Secretary may increase the Federal share of costs above 80 percent for a project located in a rural area.
 (9)Procedural safeguardsThe Secretary shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that—
 (A)grant funds are used for the purposes for which those funds were made available; (B)each grantee properly accounts for all expenditures of grant funds; and
 (C)grant funds not used for such purposes and amounts not obligated or expended are returned. (10)Conditions (A)In generalThe Secretary shall require as a condition of making a grant under this subsection that a grantee—
 (i)maintain such records as the Secretary considers necessary; (ii)make the records described in clause (i) available for review and audit by the Secretary; and
 (iii)periodically report to the Secretary such information as the Secretary considers necessary to assess progress.
 (B)LaborThe Federal wage rate requirements of subchapter IV of chapter 31 of title 40 shall apply, in the same manner as such requirements apply to contracts subject to such subchapter, to—
 (i)each project for which a grant is provided under this subsection; and (ii)all portions of a project described in clause (i), regardless of whether such a portion is funded using—
 (I)other Federal funds; or (II)non-Federal funds.
										(11)Congressional notification
 (A)NotificationNot less than 60 days before making a grant for a project under this subsection, the Secretary shall notify, in writing, the appropriate committees of Congress of the proposed grant.
 (B)ContentsEach notification under subparagraph (A) shall include— (i)an evaluation of and justification for the project; and
 (ii)the amount of the proposed grant award. (C)Congressional disapprovalThe Secretary shall not make a grant or any other obligation or commitment to fund a project under this subsection if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in subparagraph (A).
 (12)Limitation on statutory constructionNothing in this subsection shall be construed to affect existing authorities to conduct port infrastructure programs in—
 (A)Hawaii, as authorized by section 9008 of the SAFETEA–LU Act (Public Law 109–59; 119 Stat. 1926); (B)Alaska, as authorized by section 10205 of the SAFETEA–LU Act (Public Law 109–59; 119 Stat. 1934); or
 (C)Guam, as authorized by section 3512 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (48 U.S.C. 1421r).
 (13)ReportsThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under this subsection during that fiscal year.
							(14)Administration
 (A)Administrative and oversight costsThe Secretary may retain not more than 2 percent of the amounts appropriated for each fiscal year under this subsection for the administrative and oversight costs incurred by the Secretary to carry out this subsection.
								(B)Availability
 (i)In generalAmounts appropriated for carrying out this subsection shall remain available until expended. (ii)Unexpended fundsAmounts awarded as a grant under this subsection that are not expended by the grantee during the 5-year period following the date of the award shall remain available to the Secretary for use for grants under this subsection in a subsequent fiscal year.
 (15)DefinitionsIn this subsection: (A)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; and (ii)the Committee on Transportation and Infrastructure of the House of Representatives.
 (B)PortThe term port includes— (i)a seaport; and
 (ii)an inland waterways port. (C)ProjectThe term project includes construction, reconstruction, environmental rehabilitation, acquisition of property, including land related to the project and improvements to the land, equipment acquisition, and operational improvements.
 (D)Research harborThe term research harbor includes a harbor that supports or will support a federally owned vessel operated by a State maritime academy (as defined in section 51102 of this title) or a non-Federal oceanographic research facility.
 (E)Rural areaThe term rural area means an area that is outside an urbanized area. (d)Additional authority of the SecretaryIn carrying out this section, the Secretary may—
 (1)receive funds from a Federal or non-Federal entity that has a specific agreement with the Secretary to further the purposes of this section;
 (2)coordinate with other Federal agencies to expedite the process established under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the improvement of port facilities to improve the efficiency of the transportation system, to increase port security, or to provide greater access to port facilities;
 (3)seek to coordinate all reviews or requirements with appropriate local, State, and Federal agencies; and
 (4)in addition to any financial assistance provided under subsection (c), provide such technical assistance to port authorities or commissions or their subdivisions and agents as needed for project planning, design, and construction..
 (c)Savings clauseA repeal made by subsection (b) of this section shall not affect amounts apportioned or allocated before the effective date of the repeal. Such apportioned or allocated funds shall continue to be subject to the requirements to which the funds were subject under section 50302(c) of title 46, United States Code, as in effect on the day before the date of enactment of this Act.
				112.Strategic seaports
				(a)In general
 (1)Program establishedThe Administrator of the Maritime Administration (referred to in this section as the Administrator) and the United States Transportation Command shall establish a strategic seaport infrastructure readiness development program to improve infrastructure at strategic seaports to ensure those strategic seaport facilities are in a state of good repair, have modern infrastructure, and have sufficient readiness to support operations on 48 hours notice.
 (2)Strategic seaportIn this section, the term strategic seaport means a commercial seaport that is designated by the Commanding General of the Military Surface Deployment and Distribution Command as a strategic seaport that will support the deployment of United States forces during a military contingency or national emergency.
 (b)Authority of the administratorIn order to carry out any project under the strategic seaport infrastructure readiness development program established under subsection (a), the Administrator may—
 (1)receive funds provided for the project from the Department of Defense and non-Federal private entities that have a specific agreement or contract with the Administrator to further the purposes of this section;
 (2)coordinate with other Federal agencies to harmonize efforts to comply with requirements and procedures established under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in carrying out projects under the program, including projects to improve port facilities, improve the efficiency of the transportation system, increase port security, or provide greater access to port facilities;
 (3)seek to coordinate all reviews or requirements relating to the project with appropriate Federal, State, and local agencies; and
 (4)provide such technical assistance to port authorities or commissions or their subdivisions and agents as needed for project planning, design, and construction.
					(c)Strategic seaport infrastructure development fund
 (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Strategic Seaport Readiness Infrastructure Development Fund, (referred to in this section as the Fund) consisting of such amounts as may be appropriated or credited to such Fund as provided in this section.
 (2)CreditsThere may be deposited into the Fund— (A)funds from the Department of Defense and funds from non-Federal private entities that have agreements or contracts with the Administrator, which shall remain in the Fund until expended or refunded; and
 (B)such amounts as may be appropriated or transferred to the Fund. (3)TransfersAmounts appropriated or otherwise made available for any fiscal year for a strategic seaport may be transferred, at the option of the recipient of such amounts, to the Fund and may be administered by the Administrator as a component of a project under the program.
 (d)Use of fundsThe Administrator, in conjunction with the United States Transportation Command, may use funds from the Fund to—
 (1)administer and carry out projects under the strategic seaport infrastructure readiness development program under this section, including projects to—
 (A)upgrade infrastructure resiliency of piers or wharfs or enhancing flexible lay-down areas for heavy lift, increase efficiency in the handling of Department of Defense intermodal cargo movements, enhance shoreside intermodal transportation infrastructure, or carry out other similar improvements designed to increase efficiency of Department of Defense readiness;
 (B)facilitate funding for training dedicated to enhancing interoperability between military and port terminal personnel, and testing and expanding operational areas to maximize strategic seaport capability and assets; and
 (C)provide cyber resiliency project funding dedicated to the installation of new cybersecurity infrastructure, or the enhancement of existing cybersecurity infrastructure, in order to ensure security of military operations at strategic seaports; and
 (2)make refunds for projects under that program that will not be completed. 113.Maritime technical assistance programSection 50307 of title 46, United States Code, is amended—
 (1)in subsection (a), by striking The Secretary of Transportation may engage in the environmental study and inserting The Maritime Administrator, on behalf of the Secretary of Transportation, shall engage in the study; (2)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking may and inserting shall; and (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking that are likely to achieve environmental improvements by and inserting to improve; (ii)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively;
 (iii)by inserting before clause (i), the following:  (A)performance to meet United States Federal and international standards and guidelines, including—; and
 (iv)in clause (iii), as redesignated by clause (ii), by striking species; and and all that follows through the end of the subsection and inserting  species, reducing propeller cavitation;(B)the efficiency and competitiveness of domestic maritime industries; and (2)coordinate with the Environmental Protection Agency, the Coast Guard, and other Federal, State, local, or tribal agencies, as appropriate.; 
 (3)in subsection (c)(2), by striking benefits and inserting or other benefits to domestic maritime industries; and (4)by adding at the end the following:
					
 (e)Limitations on the use of fundsFor the purposes of this program, no more than 3 percent of funds may be used for administrative purposes..
 114.Requirement for small shipyard granteesSection 54101(d) of title 46, United States Code, is amended— (1)by striking Grants awarded and inserting the following:
					
 (1)In generalGrants awarded; and (2)by adding at the end the following:
					
						(2)Buy  america
 (A)In generalSubject to subparagraph (B), no funds may be obligated by the Administrator of the Maritime Administration under this section, unless each product and material purchased with those funds (including products and materials purchased by a grantee), and including any commercially available off-the-shelf item, is—
 (i)an unmanufactured article, material, or supply that has been mined or produced in the United States; or
 (ii)a manufactured article, material, or supply that has been manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States.
								(B)Exceptions
 (i)In generalNotwithstanding subparagraph (A), the requirements of that subparagraph shall not apply with respect to a particular product or material if the Administrator determines—
 (I)that the application of those requirements would be inconsistent with the public interest; (II)that such product or material is not available in the United States in sufficient and reasonably available quantities, of a satisfactory quality, or on a timely basis; or
 (III)that inclusion of a domestic product or material will increase the cost of that product or material by more than 25 percent, with respect to a certain contract between a grantee and that grantee's supplier.
 (ii)Federal registerA determination made by the Administrator under this subparagraph shall be published in the Federal Register.
 (C)Definitionsln this paragraph: (i)The term commercially available off-the-shelf item means—
 (I)any item of supply (including construction material) that is— (aa)a commercial item, as defined by section 2.101 of title 48, Code of Federal Regulations; and
 (bb)sold in substantial quantities in the commercial marketplace; and (II)does not include bulk cargo, as defined in section 40102(4) of this title, such as agricultural products and petroleum products.
 (ii)The term product or material means an article, material, or supply brought to the site by the recipient for incorporation into the building, work, or project. The term also includes an item brought to the site preassembled from articles, materials, or supplies. However, emergency life safety systems, such as emergency lighting, fire alarm, and audio evacuation systems, that are discrete systems incorporated into a public building or work and that are produced as complete systems, are evaluated as a single and distinct construction material regardless of when or how the individual parts or components of those systems are delivered to the construction site.
 (iii)The term United States includes the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands..
				115.Improvement of National Oceanographic Partnership Program
				(a)Additional means of achievement of goals of Program through
 oceanographic effortsSection 8931(b)(2) of title 10, United States Code, is amended— (1)in subparagraph (A)—
 (A)by striking identifying and inserting creating; and (B)by inserting science, after areas of; and
 (2)by striking subparagraph (B) and inserting the following:  (B)soliciting, accepting, and executing oceanographic research and observational projects funded by private grants, contracts, or cooperative agreements that contribute to such goals..
 (b)National Ocean Research Leadership Council membershipSection 8932 of title 10, United States Code, is amended— (1)in subsection (b)—
 (A)by striking paragraph (10); (B)by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively; and
 (C)by inserting after paragraph (9) the following new paragraphs:  (10)The Bureau of Ocean Energy Management of the Department of the Interior.
 (11)The Bureau of Safety and Environmental Enforcement of the Department of the Interior.; (2)in subsection (d)—
 (A)in paragraph (2)— (i)in subparagraph (B), by striking broad participation within the oceanographic community and inserting appropriate participation within the oceanographic community, including public, academic, commercial, and private participation or support;
 (ii)in subparagraph (E), by striking peer; and (iii)by adding at the end the following:
								
 (F)Preexisting facilities, such as regional data centers operated by the Integrated Ocean Observing system, and expertise.; and
 (B)by striking paragraph (3); (3)in subsection (e)—
 (A)in the subsection heading by striking Report and inserting Briefing; (B)in the matter preceding paragraph (1), by striking to Congress a report and inserting to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a briefing;
 (C)by striking report and inserting briefing each place the term appears; (D)by striking paragraph (4) and inserting the following:
							
 (4)A description of the involvement of Federal agencies and non-Federal contributors participating in the program.; and
 (E)in paragraph (5), by striking and the estimated expenditures under such programs, projects, and activities during such following fiscal year and inserting and the estimated expenditures under such programs, projects, and activities of the program during such following fiscal year;
 (4)in subsection (f)— (A)by striking paragraph (1) and inserting the following:
							
 (1)The Secretary of the Navy shall establish an office to support the National Oceanographic Partnership Program. The Council shall use competitive procedures in selecting an operator for the partnership program office. If practicable, an organization or entity may be selected as operator only if the organization or entity has experience managing interagency programs and programs with participation from other public and private entities.; and
 (B)in paragraph (2)(B), by inserting , where appropriate, before managing; and (5)by amending subsection (g) to read as follows:
						
							(g)Contract and grant authority
 (1)In GeneralTo carry out the purposes of the National Oceanographic Partnership Program, the Council shall have, in addition to other powers otherwise given it under this chapter, the following authorities:
 (A)To authorize one or more of the departments or agencies represented on the Council to enter into contracts and make grants or cooperative agreements, and establish and manage new collaborative programs as considered appropriate, to address emerging science priorities using both donated and appropriated funds.
 (B)To authorize the program office under subsection (f), on behalf of the Council, to accept funds, including fines and penalties, from other Federal and State departments and agencies.
 (C)To authorize the program office, on behalf of the Council, to award grants and enter into contracts for purposes of the National Oceanographic Partnership Program.
 (D)To authorize the program office, on behalf of the Council, to solicit, accept and execute oceanographic research projects for purposes of the National Oceanographic Partnership Program that are funded by private grants, contracts, and donations.
 (E)To transfer funds to other Federal and State departments and agencies in furtherance of the purposes of the National Oceanographic Partnership Program.
 (F)To authorize one or more of the departments or agencies represented on the Council to enter into contracts and make grants, for the purpose of implementing the National Oceanographic Partnership Program and carrying out the responsibilities of the Council.
 (G)To use, with the consent of the head of the agency or entity concerned, on a non-reimbursable basis, the land, services, equipment, personnel, facilities, advice, and information provided by a Federal agency or entity, State, local government, Tribal government, territory, or possession, or any subdivisions thereof, or the District of Columbia as may be helpful in the performance of the duties of the Council.
 (2)Funds transferredFunds identified for direct support of National Oceanographic Partnership Program grants are authorized for transfer between agencies and are exempt from section 1535 of title 31, United States Code (commonly known as the Economy Act of 1932).. 
 (c)Ocean Research Advisory PanelSection 8933(a)(4) of title 10, United States Code, is amended by striking State governments and inserting State and Tribal governments. 116.Improvements to the maritime guaranteed loan program (a)DefinitionsSection 53701 of title 46, United States Code, is amended—
 (1)by striking paragraph (5); (2)by redesignating paragraphs (6) through (15) as paragraphs (5) through (14), respectively; and
 (3)by adding at the end the following:  (15)Vessel of National InterestThe term Vessel of National Interest means a vessel deemed to be of national interest that meets characteristics determined by the Administrator, in consultation with the Secretary of Defense, the Secretary of Homeland Security, or the heads of other Federal agencies, as described in section 53703(e)..
 (b)Preferred lenderSection 53702(a) of title 46, United States Code, is amended— (1)by striking The Secretary or Administrator, on terms the Secretary or Administrator may prescribe, and inserting the following:
						
 (1)GuaranteeThe Secretary, acting through the Administrator, on terms the Secretary or Administrator may prescribe,; and
 (2)by adding at the end the following:  (2)Preferred eligible lenderThe Federal Financing Bank shall be the preferred eligible lender of the principal and interest of the guaranteed obligations issued under this chapter..
 (c)Application and AdministrationSection 53703 of title 46, United States Code, is amended— (1)in the section heading, by striking procedures and inserting and administration; and
 (2)by adding at the end the following:  (c)Independent analysis (1)In GeneralTo assess and mitigate the risks due to factors associated with markets, technology, financial, or legal structures related to an application or guarantee under this chapter, the Secretary or Administrator may utilize third-party experts, including legal counsel, to—
 (A)process and review applications under this chapter, including conducting independent analysis and review of aspects of an application;
 (B)represent the Secretary or Administrator in structuring and documenting the obligation guarantee; (C)analyze and review aspects of, structure, and document the obligation guarantee during the term of the guarantee;
 (D)recommend financial covenants or financial ratios to be met by the applicant during the time a guarantee under this chapter is outstanding that are—
 (i)based on the financial covenants or financial ratios, if any, that are then applicable to the obligor under private sector credit agreements; and
 (ii)in lieu of other financial covenants applicable to the obligor under this chapter with respect to requirements regarding long-term debt-to-equity, minimum working capital, or minimum amount of equity; and
 (E)represent the Secretary or Administrator to protect the security interests of the Government relating to an obligation guarantee.
 (2)Private sector expertIndependent analysis, review, and representation conducted under this subsection shall be performed by a private sector expert in the applicable field who is selected by the Secretary or Administrator.
								(d)Vessels of National Interest
 (1)Notice of fundingThe Secretary or Administrator may post a notice in the Federal Register regarding the availability of funding for obligation guarantees under this chapter for the construction, reconstruction, or reconditioning of a Vessel of National Interest and include a timeline for the submission of applications for such vessels.
								(2)Vessel characteristics
 (A)In GeneralThe Secretary or Administrator, in consultation with the Secretary of Defense, the Secretary of Homeland Security, or the heads of other Federal agencies, shall develop and publish a list of vessel types that would be considered Vessels of National Interest.
 (B)ReviewSuch list shall be reviewed and revised every 4 years or as necessary, as determined by the Administrator..
 (d)Funding limitsSection 53704 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)by striking that amount and all the follows through $850,000,000 and inserting that amount, $850,000,000; and (B)by striking facilities and all that follows through the end of the subsection and inserting facilities.; and
 (2)in subsection (c)(4)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) through (K), as subparagraphs (A) through (J), respectively. (e)Eligible purposes of obligationsSection 53706 of title 46, United States Code, is amended—
 (1)in subsection (a)(1)(A)— (A)in the matter preceding clause (i), by striking (including an eligible export vessel);
 (B)in clause (iv) by adding or after the semicolon; (C)in clause (v), by striking ; or and inserting a period; and
 (D)by striking clause (vi); and (2)in subsection (c)(1)—
 (A)in subparagraph (A), by striking and after the semicolon; (B)in subparagraph (B)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)after applying subparagraphs (A) and (B), Vessels of National Interest..
 (f)Amount of obligationsSection 53709(b) of title 46, United States Code, is amended— (1)by striking paragraphs (3) and (6); and
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. (g)Contents of obligationsSection 53710 of title 46, United States Code, is amended—
 (1)in subsection (a)(4)— (A)in subparagraph (A)—
 (i)by striking or, in the case of and all that follows through party; and (ii)by striking and after the semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (C)documented under the laws of the United States for the term of the guarantee of the obligation or until the obligation is paid in full, whichever is sooner.; and
 (2)in subsection (c)— (A)in the subsection heading, by inserting and Provide for the Financial Stability of the Obligor after Interests;
 (B)by striking provisions for the protection of and inserting  provisions, which shall include—
 (1)provisions for the protection of;  (C)by striking , and other matters that the Secretary or Administrator may prescribe. and inserting ; and; and
 (D)by adding at the end the following:  (2)any other provisions that the Secretary or Administrator may prescribe..
 (h)Administrative feesSection 53713 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking shall and inserting may; and
 (ii)by striking reasonable for— and inserting reasonable for processing the application and monitoring the loan guarantee, including for—; (B)in paragraph (4), by striking ; and and inserting or a deposit fund under section 53716 of this title;;
 (C)in paragraph (5), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
							
 (6)monitoring and providing services related to the obligor’s compliance with any terms related to the obligations, the guarantee, or maintenance of the Secretary or Administrator’s security interests under this chapter.; and
 (2)in subsection (c)— (A)in paragraph (1), by striking under section 53708(d) of this title and inserting under section 53703(d) of this title;
 (B)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively; (C)by striking The Secretary and inserting the following:
							
 (1)In GeneralThe Secretary; and (D)by adding at the end the following:
							
 (2)Fee limitation inapplicableFees collected under this subsection are not subject to the limitation of subsection (b).. (i)Best practices; eligible export vesselsChapter 537 of title 46, United States Code, is further amended—
 (1)in subchapter I, by adding at the end the following new section:  53719.Best practicesThe Secretary or Administrator shall ensure that all standard documents and agreements that relate to loan guarantees made pursuant to this chapter are reviewed and updated every four years to ensure that such documents and agreements meet the current commercial best practices to the extent permitted by law.; and
 (2)in subchapter III, by striking section 53732. (j)Express consideration of low-Risk applicationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Maritime Administration shall, in consultation with affected stakeholders, create a process for express processing of low-risk maritime guaranteed loan applications under chapter 537 of title 46, United States Code, based on Federal and industry best practices, including proposals to better assist applicants to submit complete applications within 6 months of the initial application.
				(k)Congressional notification
 (1)NotificationNot less than 60 days before reorganizing or consolidating the activities or personnel covered under chapter 537 of title 46, United States Code, the Secretary of Transportation shall notify, in writing, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the proposed reorganization or consolidation.
 (2)ContentsEach notification under paragraph (1) shall include an evaluation of, and justification for, the reorganization or consolidation.
					(l)Clerical amendments
 (1)The table of sections at the beginning of chapter 537 of title 46, United States Code, is amended by inserting after the item relating to section 53718 the following new item:
						53719. Best practices..
 (2)The table of sections at the beginning of chapter 537 of title 46, United States Code, is further amended by striking the item relating to section 53732.
					117.Technical corrections
 (a)The Native American Veterans’ Memorial Establishment Act of 1994The Native American Veterans’ Memorial Establishment Act of 1994 (20 U.S.C. 80q–5 note) is amended— (1)in section 2, by striking Armed Forces each place the term appears and inserting uniformed services; and
 (2)in section 3(c), by adding at the end the following:  (3)Any design so selected shall include a representation of all the uniformed services (as that term is defined in section 101(a) of title 10, United States Code)..
 (b)Office of personnel management guidanceNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management, in consultation with the Administrator of the Maritime Administration, shall identify key skills and competencies necessary to maintain a balance of expertise in merchant marine seagoing service and strategic sealift military service in each of the following positions within the Office of the Commandant:
 (1)Commandant. (2)Deputy Commandant.
 (3)Tactical company officers. (4)Regimental officers.
 (c)Sea Year complianceSection 3514(a)(1)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 46 U.S.C. 51318 note) is amended by inserting domestic and international after criteria that.
				IIMaritime SAFE Act
			201.Short title
 (a)Short titleThis title may be cited as the Maritime Security and Fisheries Enforcement Act or the Maritime SAFE Act.
 202.DefinitionsIn this title: (1)AISThe term AIS means Automatic Identification System (as defined in section 164.46 of title 33, Code of Federal Regulations, or a similar successor regulation).
 (2)Combined maritime forcesThe term Combined Maritime Forces means the 33-nation naval partnership, originally established in February 2002, which promotes security, stability, and prosperity across approximately 3,200,000 square miles of international waters.
				(3)Exclusive economic zone
 (A)In generalUnless otherwise specified by the President as being in the public interest in a writing published in the Federal Register, the term exclusive economic zone means—
 (i)the area within a zone established by a maritime boundary that has been established by a treaty in force or a treaty that is being provisionally applied by the United States; or
 (ii)in the absence of a treaty described in clause (i)— (I)a zone, the outer boundary of which is 200 nautical miles from the baseline from which the breadth of the territorial sea is measured; or
 (II)if the distance between the United States and another country is less than 400 nautical miles, a zone, the outer boundary of which is represented by a line equidistant between the United States and the other country.
 (B)Inner boundaryWithout affecting any Presidential Proclamation with regard to the establishment of the United States territorial sea or exclusive economic zone, the inner boundary of the exclusive economic zone is—
 (i)in the case of coastal States, a line coterminous with the seaward boundary of each such State (as described in section 4 of the Submerged Lands Act (43 U.S.C. 1312));
 (ii)in the case of the Commonwealth of Puerto Rico, a line that is 3 marine leagues from the coastline of the Commonwealth of Puerto Rico;
 (iii)in the case of American Samoa, the United States Virgin Islands, and Guam, a line that is 3 geographic miles from the coastlines of American Samoa, the United States Virgin Islands, or Guam, respectively;
 (iv)in the case of the Commonwealth of the Northern Mariana Islands— (I)the coastline of the Commonwealth of the Northern Mariana Islands, until the Commonwealth of the Northern Mariana Islands is granted authority by the United States to regulate all fishing to a line seaward of its coastline; and
 (II)upon the United States grant of the authority described in subclause (I), the line established by such grant of authority; or
 (v)for any possession of the United States not referred to in clause (ii), (iii), or (iv), the coastline of such possession.
 (C)Rule of constructionNothing in this paragraph may be construed to diminish the authority of the Department of Defense, the Department of the Interior, or any other Federal department or agency.
 (4)Food securityThe term food security means access to, and availability, utilization, and stability of, sufficient food to meet caloric and nutritional needs for an active and healthy life.
 (5)Global record of fishing vessels, refrigerated transport vessels, and supply vesselsThe term global record of fishing vessels, refrigerated transport vessels, and supply vessels means the Food and Agriculture Organization of the United Nations’ initiative to rapidly make available certified data from state authorities about vessels and vessel related activities.
 (6)IUU fishingThe term IUU fishing means illegal fishing, unreported fishing, or unregulated fishing (as such terms are defined in paragraph 3 of the International Plan of Action to Prevent, Deter, and Eliminate Illegal, Unreported and Unregulated Fishing, adopted at the 24th Session of the Committee on Fisheries in Rome on March 2, 2001).
 (7)Port state measures agreementThe term Port State Measures Agreement means the Agreement on Port State Measures to Prevent, Deter, and Eliminate Illegal, Unreported, and Unregulated Fishing set forth by the Food and Agriculture Organization of the United Nations, done at Rome, Italy November 22, 2009, and entered into force June 5, 2016, which offers standards for reporting and inspecting fishing activities of foreign-flagged fishing vessels at port.
 (8)Priority flag stateThe term priority flag state means a country selected in accordance with section 222(b)(3)— (A)whereby the flagged vessels of which actively engage in, knowingly profit from, or are complicit in IUU fishing; and
 (B)that is willing, but lacks the capacity, to monitor or take effective enforcement action against its fleet.
 (9)Priority regionThe term priority region means a region selected in accordance with section 222(b)(2)— (A)that is at high risk for IUU fishing activity or the entry of illegally caught seafood into the markets of countries in the region; and
 (B)in which countries lack the capacity to fully address the illegal activity described in subparagraph (A).
 (10)Regional fisheries management organizationThe term Regional Fisheries Management Organization means an intergovernmental fisheries organization or arrangement, as appropriate, that has the competence to establish conservation and management measures.
 (11)SeafoodThe term seafood— (A)means marine finfish, mollusks, crustaceans, and all other forms of marine animal and plant life, including those grown, produced, or reared through marine aquaculture operations or techniques; and
 (B)does not include marine mammals or birds. (12)Seafood fraudThe term seafood fraud means the knowing mislabeling or misrepresentation of information regarding seafood or seafood products with the intent to deceive or defraud.
 (13)Seafood traceability programThe term seafood traceability program means any program implemented by the National Oceanic and Atmospheric Administration (such as the Seafood Import Monitoring Program) that requires, with respect to seafood and seafood products imported into the United States—
 (A)permitting, data reporting, and recordkeeping to prevent illegal, unreported, unregulated, or misrepresented seafood from entering United States commerce; and
 (B)verifying the chain of custody of such seafood, from harvest to point of entry into the United States.
 (14)Transnational organized illegal activityThe term transnational organized illegal activity means criminal activity conducted by self-perpetuating associations of individuals who operate transnationally for the purpose of obtaining power, influence, or monetary or commercial gains, wholly or in part by illegal means, while protecting their activities through a pattern of corruption or violence or through a transnational organizational structure and the exploitation of transnational commerce or communication mechanisms.
 (15)TransshipmentThe term transshipment means the use of refrigerated vessels that— (A)collect catch from multiple fishing boats;
 (B)carry the accumulated catches back to port; and (C)deliver supplies to fishing boats, which allows fishing vessels to remain at sea for extended periods without coming into port.
 203.FindingsCongress makes the following findings: (1)In a report titled, Global Implications of Illegal, Unreported, and Unregulated (IUU) Fishing, the Office of the Director of National Intelligence identified IUU fishing as—
 (A)a threat to the national security of the United States; and (B)a challenge to peace and stability in regions of importance to the United States.
 (2)Executive Order 13773 (82 Fed. Reg. 10691), issued on February 9, 2017, calls for a comprehensive approach by the Federal Government to combat crime syndicates, including transnational organized illegal activities that may be associated with IUU fishing.
 (3)It is estimated that the value of IUU fishing may exceed $1,000,000,000 annually in unlawful or undocumented revenue and may sometimes be linked to transnational organized illegal activities, including weapons, drug, and human trafficking.
 (4)IUU fishing— (A)undermines the business of legitimate workers in the seafood industry; and
 (B)can create inaccurate population estimates for fish and other seafood species.
 (5)Marine fisheries employ millions of people worldwide, the livelihoods of whom can be negatively impacted by IUU fishing and associated transnational organized illegal activities.
 (6)IUU fishing vessels play a significant role in other forms of trafficking, particularly drug trafficking. The Department of Justice has documented numerous cases of illicit fishing ships involved in trafficking cocaine, heroin, and cannabis from South America to the United States.
 (7)By introducing cheaper, illegal products into the global market, IUU fishing undercuts the business and economic livelihoods of legitimate fishermen in the United States and around the world.
 (8)In the United States and around the world, seafood fraud undermines the economic viability of fisheries and deceives consumers about their purchasing choices.
 (9)Competition over seafood resources can lead to heightened tensions, conflict, and geostrategic instability in regions of importance to the United States.
 204.PurposesThe purposes of this title are— (1)to support a whole-of-government approach across the Federal Government to counter IUU fishing and related threats to maritime security;
 (2)to improve data sharing that enhances surveillance, enforcement, and prosecution against IUU fishing and related activities at a global level;
 (3)to support coordination and collaboration to counter IUU fishing and seafood fraud within priority regions;
 (4)to increase and improve global transparency and traceability across the seafood supply chain as— (A)a deterrent to IUU fishing and seafood fraud; and
 (B)a tool for strengthening fisheries management and food security; (5)to improve global enforcement operations against IUU fishing through a whole-of-government approach by the United States; and
 (6)to prevent the use of IUU fishing as a financing source for transnational organized groups that undermine United States and global security interests.
 205.Statement of policyIt is the policy of the United States— (1)to take action to curtail the global trade in seafood and seafood products derived from IUU fishing, including its links to forced labor and transnational organized illegal activity;
 (2)to develop holistic diplomatic, military, law enforcement, economic, and capacity-building tools to counter IUU fishing;
 (3)to provide technical and other forms of assistance to countries in priority regions and priority flag states to combat IUU fishing and seafood fraud, including assistance—
 (A)to increase local, national, and regional level capacities to counter IUU fishing through the engagement of law enforcement and security forces;
 (B)to enhance port capacity and security, including through support to implement the Port State Measures Agreement;
 (C)to combat corruption and increase transparency and traceability in fisheries management and trade; (D)to enhance information sharing within and across governments and multilateral organizations through the development and use of agreed standards for information sharing; and
 (E)to support effective, science-based fisheries management regimes that promote legal and safe fisheries and act as a deterrent to IUU fishing;
 (4)to promote global maritime security through improved capacity and technological assistance to support improved maritime domain awareness;
 (5)to engage with priority flag states to encourage the use of high quality vessel tracking technologies where existing enforcement tools are lacking;
 (6)to engage with multilateral organizations working on fisheries issues, including Regional Fisheries Management Organizations and the Food and Agriculture Organization of the United Nations, to combat and deter IUU fishing;
 (7)to advance information sharing across governments and multilateral organizations in areas that cross multiple jurisdictions, through the development and use of an agreed standard for information sharing;
 (8)to continue to use existing and future trade agreements to combat IUU fishing; (9)to employ appropriate assets and resources of the United States Government in a coordinated manner to disrupt the illicit networks involved in IUU fishing;
 (10)to continue to declassify and make available, as appropriate and practicable, technologies developed by the United States Government that can be used to help counter IUU fishing;
 (11)to recognize the ties of IUU fishing to transnational organized illegal activity, including human trafficking and illegal trade in narcotics and arms, and as applicable, to focus on illicit activity in a coordinated, cross-cutting manner;
 (12)to recognize and respond to poor working conditions, labor abuses, and other violent crimes in the fishing industry;
 (13)to increase and improve global transparency and traceability along the seafood supply chain as— (A)a deterrent to IUU fishing; and
 (B)an approach for strengthening fisheries management and food security; and (14)to promote technological investment and innovation to combat IUU fishing.
				APrograms To combat IUU fishing and increase maritime security
 211.Coordination with international organizationsThe Secretary of State, in conjunction with the Secretary of Commerce, shall coordinate with Regional Fisheries Management Organizations and the Food and Agriculture Organization of the United Nations, and may coordinate with other relevant international governmental or nongovernmental organizations, or the private sector, as appropriate, to enhance regional responses to IUU fishing and related transnational organized illegal activities.
 212.Engagement of diplomatic missions of the United StatesNot later than 1 year after the date of the enactment of this title, each chief of mission (as defined in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902)) to a relevant country in a priority region or to a priority flag state may, if the Secretary of State determines such action is appropriate—
 (1)convene a working group, led by Department of State officials, to examine IUU fishing, which may include stakeholders such as—
 (A)United States officials from relevant agencies participating in the interagency working group identified in section 221, foreign officials, nongovernmental organizations, the private sector, and representatives of local fishermen in the region; and
 (B)experts on IUU fishing, law enforcement, criminal justice, transnational organized illegal activity, defense, intelligence, vessel movement monitoring, and international development operating in or with knowledge of the region; and
 (2)designate a counter-IUU Fishing Coordinator from among existing personnel at the mission if the chief of mission determines such action is appropriate.
					213.Assistance by Federal agencies to improve law enforcement within priority regions and priority flag
			 states
 (a)In generalThe Secretary of State, in collaboration with the Secretary of Commerce and the Secretary of the department in which the Coast Guard is operating, shall provide assistance, as appropriate, in accordance with this section.
 (b)Law enforcement training and coordination activitiesThe officials referred to in subsection (a) shall evaluate opportunities to provide assistance, as appropriate, to countries in priority regions and priority flag states to improve the effectiveness of IUU fishing enforcement, with clear and measurable targets and indicators of success, including—
 (1)by assessing and using existing resources, enforcement tools, and legal authorities to coordinate efforts to combat IUU fishing with efforts to combat other illegal trade, including weapons, drugs, and human trafficking;
 (2)by expanding existing IUU fishing enforcement training; (3)by providing targeted, country- and region-specific training on combating IUU fishing;
 (4)by supporting increased effectiveness and transparency of the fisheries enforcement sectors of the governments of such countries; and
 (5)by supporting increased outreach to stakeholders in the affected communities as key partners in combating and prosecuting IUU fishing.
 (c)Port security assistanceThe officials referred to in subsection (a) shall evaluate opportunities to provide assistance, as appropriate, to countries in priority regions and priority flag states to help those states implement programs related to port security and capacity for the purposes of preventing IUU fishing products from entering the global seafood market, including support for implementing the Port State Measures Agreement.
 (d)Capacity building for investigations and prosecutionsThe officials referred to in subsection (a), in collaboration with the governments of countries in priority regions and of priority flag states, shall evaluate opportunities to assist those countries in designing and implementing programs in such countries, as appropriate, to increase the capacity of IUU fishing enforcement and customs and border security officers to improve their ability—
 (1)to conduct effective investigations, including using law enforcement techniques such as undercover investigations and the development of informer networks and actionable intelligence;
 (2)to conduct vessel boardings and inspections at sea and associated enforcement actions; (3)to exercise existing shiprider agreements and to enter into and implement new shiprider agreements, as appropriate;
 (4)to conduct vessel inspections at port and associated enforcement actions; (5)to assess technology needs and promote the use of technology to improve monitoring, enforcement, and prosecution of IUU fishing;
 (6)to conduct DNA-based and forensic identification of seafood used in trade; (7)to conduct training on techniques, such as collecting electronic evidence and using computer forensics, for law enforcement personnel involved in complex investigations related to international matters, financial issues, and government corruption that include IUU fishing;
 (8)to assess financial flows and the use of financial institutions to launder profits related to IUU fishing;
 (9)to conduct training on the legal mechanisms that can be used to prosecute those identified in the investigations as alleged perpetrators of IUU fishing and other associated crimes such as trafficking and forced labor; and
 (10)to conduct training to raise awareness of the use of whistleblower information and ways to incentivize whistleblowers to come forward with original information related to IUU fishing.
 (e)Capacity building for information sharingThe officials referred to in subsection (a) shall evaluate opportunities to provide assistance, as appropriate, to key countries in priority regions and priority flag states in the form of training, equipment, and systems development to build capacity for information sharing related to maritime enforcement and port security.
 (f)Coordination with other relevant agenciesThe Secretary of State, in collaboration with the Secretary of the department in which the Coast Guard is operating and the Secretary of Commerce, shall coordinate with other relevant agencies, as appropriate, in accordance with this section.
 214.Expansion of existing mechanisms to combat IUU fishingThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating, the Secretary of Defense, the Secretary of Commerce, the Attorney General, and the heads of other appropriate Federal agencies shall assess opportunities to combat IUU fishing by expanding, as appropriate, the use of the following mechanisms:
 (1)Including counter-IUU fishing in existing shiprider agreements in which the United States is a party.
 (2)Entering into shiprider agreements that include counter-IUU fishing with priority flag states and countries in priority regions with which the United States does not already have such an agreement.
 (3)Including counter-IUU fishing as part of the mission of the Combined Maritime Forces. (4)Including counter-IUU fishing exercises in the annual at-sea exercises conducted by the Department of Defense, in coordination with the United States Coast Guard.
 (5)Creating partnerships similar to the Oceania Maritime Security Initiative and the Africa Maritime Law Enforcement Partnership in other priority regions.
 215.Improvement of transparency and traceability programsThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating, the Secretary of Commerce, and the heads of other Federal agencies, if merited, shall work, as appropriate, with priority flag states and key countries in priority regions—
 (1)to increase knowledge within such countries about the United States transparency and traceability standards for imports of seafood and seafood products;
 (2)to improve the capacity of seafood industries within such countries through information sharing and training to meet the requirements of transparency and traceability standards for seafood and seafood product imports, including catch documentation and trade tracking programs adopted by relevant regional fisheries management organizations;
 (3)to improve the capacities of government, industry, and civil society groups to develop and implement comprehensive traceability systems that—
 (A)deter IUU fishing; (B)strengthen fisheries management; and
 (C)enhance maritime domain awareness; and (4)to support the implementation of seafood traceability standards in such countries to prevent IUU fishing products from entering the global seafood market and assess capacity and training needs in those countries.
 216.Technology programsThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating, the Secretary of Defense, the Secretary of Commerce, and the heads of other Federal agencies, as appropriate, shall pursue programs to expand the role of technology for combating IUU fishing, including by—
 (1)promoting the use of technology to combat IUU fishing; (2)assessing the technology needs, including vessel tracking technologies and data sharing, in priority regions and priority flag states;
 (3)engaging with priority flag states to encourage the mandated use of vessel tracking technologies, including vessel monitoring systems, AIS, or other vessel movement monitoring technologies on fishing vessels and transshipment vessels at all times, as appropriate, while at sea as a means to identify IUU fishing activities and the shipment of illegally caught fish products; and
 (4)building partnerships with the private sector, including universities, nonprofit research organizations, the seafood industry, and the technology, transportation and logistics sectors, to leverage new and existing technologies and data analytics to address IUU fishing.
 217.Information sharingThe Director of National Intelligence, in conjunction with other agencies, as appropriate, shall develop an enterprise approach to appropriately share information and data within the United States Government or with other countries or nongovernmental organizations, or the private sector, as appropriate, on IUU fishing and other connected transnational organized illegal activity occurring in priority regions and elsewhere, including big data analytics and machine learning.
				BEstablishment of interagency working group on IUU fishing
				221.Interagency Working Group on IUU Fishing
 (a)In generalThere is established a collaborative interagency working group on maritime security and IUU fishing (referred to in this title as the Working Group).
 (b)MembersThe members of the Working Group shall be composed of— (1)1 chair, who shall rotate between the Coast Guard, the Department of State, and the National Oceanographic and Atmospheric Administration on a 3-year term;
 (2)2 deputy chairs, who shall be appointed by their respective agency heads and shall be from a different Department than that of the chair, from—
 (A)the Coast Guard; (B)the Department of State; and
 (C)the National Oceanic and Atmospheric Administration;
 (3)12 members, who shall be appointed by their respective agency heads, from— (A)the Department of Defense;
 (B)the United States Navy; (C)the United States Agency for International Development;
 (D)the United States Fish and Wildlife Service; (E)the Department of Justice;
 (F)the Department of the Treasury; (G)U.S. Customs and Border Protection;
 (H)U.S. Immigration and Customs Enforcement; (I)the Federal Trade Commission;
 (J)the National Institute of Food and Agriculture; (K)the Food and Drug Administration; and
 (L)the Department of Labor; (4)1 or more members from the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), who shall be appointed by the Director of National Intelligence; and
 (5)5 members, who shall be appointed by the President, from— (A)the National Security Council;
 (B)the Council on Environmental Quality;
 (C)the Office of Management and Budget; (D)the Office of Science and Technology Policy; and
 (E)the Office of the United States Trade Representative.
 (c)ResponsibilitiesThe Working Group shall ensure an integrated, Federal Governmentwide response to IUU fishing globally, including by—
 (1)improving the coordination of Federal agencies to identify, interdict, investigate, prosecute, and dismantle IUU fishing operations and organizations perpetrating and knowingly benefiting from IUU fishing;
 (2)assessing areas for increased interagency information sharing on matters related to IUU fishing and related crimes;
 (3)establishing standards for information sharing related to maritime enforcement; (4)developing a strategy to determine how military assets and intelligence can contribute to enforcement strategies to combat IUU fishing;
 (5)increasing maritime domain awareness relating to IUU fishing and related crimes and developing a strategy to leverage awareness for enhanced enforcement and prosecution actions against IUU fishing;
 (6)supporting the implementation of the Port State Measures Agreement in relevant countries and assessing the capacity and training needs in such countries;
 (7)outlining a strategy to coordinate, increase, and use shiprider agreements between the Department of Defense or the Coast Guard and relevant countries;
 (8)enhancing cooperation with partner governments to combat IUU fishing; (9)identifying opportunities for increased information sharing between Federal agencies and partner governments working to combat IUU fishing;
 (10)consulting and coordinating with the seafood industry and nongovernmental stakeholders that work to combat IUU fishing;
 (11)supporting the work of collaborative international initiatives to make available certified data from state authorities about vessel and vessel-related activities related to IUU fishing;
 (12)supporting the identification and certification procedures to address IUU fishing in accordance with the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.); and
 (13)developing a strategy for raising domestic awareness of the issues relating to IUU fishing, including publishing annual reports summarizing nonsensitive information about the Working Group’s efforts to investigate, enforce, and prosecute groups and individuals engaging in IUU fishing.
						222.Strategic plan
 (a)Strategic planNot later than 2 years after the date of the enactment of this title, the Working Group, after consultation with the relevant stakeholders, shall submit to Congress a 5-year integrated strategic plan on combating IUU fishing and enhancing maritime security, including specific strategies with monitoring benchmarks for addressing IUU fishing in priority regions.
					(b)Identification of priority regions and priority flag states
 (1)In generalThe strategic plan submitted under subsection (a) shall identify priority regions and priority flag states to be the focus of assistance coordinated by the Working Group under section 221.
 (2)Priority region selection criteriaIn selecting priority regions under paragraph (1), the Working Group shall select regions that— (A)are at high risk for IUU fishing activity or the entry of illegally caught seafood into their markets; and
 (B)lack the capacity to fully address the issues described in subparagraph (A).
 (3)Priority flag states selection criteriaIn selecting priority flag states under paragraph (1), the Working Group shall select countries— (A)the flagged vessels of which actively engage in, knowingly profit from, or are complicit in IUU fishing; and
 (B)that lack the capacity to police their fleet. 223.ReportsNot later than 5 years after the submission of the 5-year integrated strategic plan under section 222, and every 5 years thereafter, the Working Group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that contains—
 (1)a summary of global and regional trends in IUU fishing; (2)an assessment of the extent of the convergence between transnational organized illegal activity, including human trafficking and forced labor, and IUU fishing;
 (3)an assessment of the topics, data sources, and strategies that would benefit from increased information sharing and recommendations regarding harmonization of data collection and sharing;
 (4)an assessment of assets, including military assets and intelligence, which can be used for either enforcement operations or strategies to combat IUU fishing;
 (5)summaries of the situational threats with respect to IUU fishing in priority regions and an assessment of the capacity of countries within such regions to respond to those threats;
 (6)an assessment of the progress of countries in priority regions in responding to those threats as a result of assistance by the United States pursuant to the strategic plan developed under section 222, including—
 (A)the identification of— (i)relevant supply routes, ports of call, methods of landing and entering illegally caught product into legal supply chains, and financial institutions used in each country by participants engaging in IUU fishing; and
 (ii)indicators of IUU fishing that are related to money laundering; (B)an assessment of the adherence of countries in priority regions to international treaties related to IUU fishing, including the Port State Measures Agreement;
 (C)an assessment of the implementation by countries in priority regions of seafood traceability or capacity to apply traceability to verify the legality of catch and strengthen fisheries management;
 (D)an assessment of the capacity of countries in priority regions to implement shiprider agreements; (E)an assessment of the capacity of countries in priority regions to increase maritime domain awareness; and
 (F)an assessment of the capacity of governments of relevant countries in priority regions to sustain the programs for which the United States has provided assistance under this title;
 (7)an assessment of the capacity of priority flag states to track the movement of and police their fleet, prevent their flagged vessels from engaging in IUU fishing, and enforce applicable laws and regulations; and
 (8)an assessment of the extent of involvement in IUU fishing of organizations designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
					224.Gulf of Mexico IUU Fishing Subworking Group
 (a)In generalNot later than 90 days after the date of the enactment of this title, the Administrator of the National Oceanic and Atmospheric Administration, in coordination with the Coast Guard and the Department of State, shall establish a subworking group to address IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico.
 (b)FunctionsThe subworking group established under subsection (a) shall identify— (1)Federal actions taken and policies established during the 5-year period immediately preceding the date of the enactment of this title with respect to IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico, including such actions and policies related to—
 (A)the surveillance, interdiction, and prosecution of any foreign nationals engaged in such fishing; and
 (B)the application of the provisions of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.) to any relevant nation, including the status of any past or ongoing consultations and certification procedures;
 (2)actions and policies, in addition to the actions and policies described in paragraph (1), each of the Federal agencies described in subsection (a) can take, using existing resources, to combat IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico; and
 (3)any additional authorities that could assist each such agency in more effectively addressing such IUU fishing.
 (c)ReportNot later than 1 year after the IUU Fishing Subworking Group is established under subsection (a), the group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives that contains—
 (1)the findings identified pursuant to subsection (b); and (2)a timeline for each of the Federal agencies described in subsection (a) to implement each action or policy identified pursuant to subsection (b)(2).
						CAuthorization of appropriations
 231.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the activities required under this title.